Citation Nr: 1647849	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  00-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel
INTRODUCTION

The Veteran served on active duty from November 1981 to November 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran presented testimony before the Board in February 2009 and September 2013, conducted before two different Veterans Law Judges (VLJs), respectively. Transcripts of these hearings have been associated with the virtual record. 

The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015).  A Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

In January 2014, the Veteran was notified of the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal. He was notified that if he did not respond within the applicable timeframe, it would be assumed that he did not want a third hearing.  The Veteran did not respond within 30 days from the date of notice.  The Board shall proceed accordingly.

The Veteran's claim was denied by a March 2015 Board decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Memorandum Decision, the Court ordered the previous decision vacated and remanded the matter to the Board for action consistent with the motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Unfortunately, an additional remand is required in this case.

The Veteran argued, through his representative in January 2015, that his claim should be granted as he is less capable of exercising in order to obtain and maintain control over his diabetes.  The Veteran contended that the May 2014 VA examiner speculated, without any supporting rationale, that exercise with the upper extremities would also be effective in controlling weight and by extension, diabetes. 

The Veteran further argued that in the absence of some discussion on the difference between calorie expenditure in traditionally recognized exercises and those in upper extremity only, the examiner's opinion was conclusory and appeared to be seeking out a reason to support the pre-formulated opinion.  

The Court found that the examiner used an incorrect legal standard in providing his opinion when he noted, "it is less likely than not that the Veteran's service-connected conditions contributed substantially to his weight gain, which then would substantially aggravate his diabetes mellitus."  

Thus, the Board finds that remand is required to determine whether there is aggravation beyond the natural progression; as substantial aggravation is not a requirement for service connection granted on the basis of aggravation of a non-service connected disability by a service-connected disability.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the North Little Rock VA Medical Center.

2.  Request an addendum opinion from the examiner who performed the May 2014 VA examination, if available, otherwise the opinion must be sought from a similarly qualified provider.  The provider should review the claims folders, specifically to include all prior opinions of record. Following a review of the record, the provider should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's diabetes mellitus is aggravated by his service-connected disabilities beyond the natural progression of the disease?  

In rendering this opinion, in light of the Court's finding, the examiner must address the Veteran's contentions that his inability to exercise due to his service-connected conditions has rendered him unable to keep his weight below 280 pounds and thus, requires medication for control of his diabetes mellitus.  

The examiner is asked to make specific reference to the increase weight following the examination and the addition of Glipizide for control of diabetes mellitus.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.

The opinion provider is asked to explain the reasons behind any opinions expressed and conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  This is a complex case from the Veterans Court.  After all the above development has been fully completed, readjudicate the claim on appeal.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________               _____________________________
              NATHAN KROES            		        JOHN J. CROWLEY            
             Veterans Law Judge   	                                      Veterans Law Judge
       Board of Veterans' Appeals		     Board of Veterans' Appeals

____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



